Citation Nr: 1545599	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a back disability, to include back pain.

5.  Entitlement to service connection for a joint disability, to include joint pain.

6.  Entitlement to service connection for an acquired psychiatric disability.

7.  Entitlement to special monthly pension based on the need for regular aid and attendance of another person.




REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 9, 1974 to August 19, 1974.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

The issues of entitlement to service connection for a bilateral eye disability, entitlement to service connection for a back disability, entitlement to service connection for an acquired psychiatric disability, and entitlement to special monthly pension are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that the Veteran's current joint pain, to include arthritis, is related to his active duty service.

2.  The probative evidence of record does not demonstrate that the Veteran's current cardiovascular disability is related to his active duty service.

3.  The probative evidence of record does not demonstrate that the Veteran's current diabetes mellitus, type II, is related to his active duty service.

CONCLUSIONS OF LAW

1.  A disability manifested by joint pain, to include arthritis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A cardiovascular disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service and may not be presumed to have been so incurred, to include as due to exposure to Agent Orange during active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, letters dated in April 2010, June 2010, and September 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA did not provide the Veteran with VA examinations with regard to his claims.  However, VA examinations were not warranted in this case, as there is no medical evidence showing diagnoses of disabilities manifested by back pain or joint pain, there is no evidence that the Veteran's hypertension or diabetes mellitus, type II, were diagnosed within one year of service discharge, and there is no evidence suggesting a link between the Veteran's diagnosed heart disabilities and service or his diagnosed diabetes mellitus, type II, and service.  Thus, VA examinations were not warranted in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, cardiovascular disease, and diabetes mellitus, type II, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence 

or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran contends that service connection is warranted for a heart disability, a disability manifested by joint pain, and diabetes mellitus, type II.  The service treatment records are negative for any complaints of or treatment for a cardiovascular disability, diabetes mellitus, or a disability manifested by joint pain.  

The current medical evidence shows diagnoses of and treatment for hypertension, hypertensive cardiovascular disease, supraventricular tachycardia, heart murmur, coronary artery disease, and palpitations.  The first medical evidence of a heart disability of record is a January 1985 private treatment record, which noted a blood pressure reading of 154/111.  A February 1986 SSA record notes the Veteran's alleged impairment of high blood pressure.  A June 1985 SSA record notes a diagnosis of hypertension and that the physician did not know how long the hypertension had been present, but that the Veteran began taking medication in April 1985.

A July 2010 private treatment record notes that the Veteran had high blood pressure for "more than 20 years."  The Veteran was awarded SSA disability benefits, effective in 1985, for blindness and low vision as a primary diagnosis and recurrent arrhythmias as a secondary diagnosis.  The SSA records note that a February 1986 "CPD: showed hypertension."

The private and VA medical treatment records reflect diagnoses of and treatment for diabetes mellitus, type II.  The first evidence of diabetes in the evidence is dated in 2009.  A July 2009 private record indicates that diabetes was diagnosed that January.  A July 2010 private treatment record notes that the Veteran's diabetes was diagnosed about two years before.

Private medical treatment records from 2000 through 2010 reveal complaints of and treatment for joint pain, with various diagnoses including degenerative joint disease 

and gouty arthritis.  Additionally, the records show that the Veteran was prescribed Vicodin, Colchicine, Naprosyn, Cephalexin, Indomethacin, and Vioxx for joint pains, and noted his reports of pain in the left shoulder and hands.  

The Board finds that the evidence of record does not support service connection for a cardiovascular disability, diabetes mellitus, type II, or a disability manifested by joint pain.  The evidence does demonstrate diagnoses of a cardiovascular disease, including hypertension, hypertensive cardiovascular disease, supraventricular tachycardia, heart murmur, coronary artery disease, and palpitations; diabetes mellitus, type II; and degenerative joint disease and gouty arthritis.  Davidson, 581 F.3d at 1316; Degmetich, 104 F.3d at 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Arthritis, hypertension, and diabetes mellitus were not diagnosed within one year of service discharge; thus, service connection is not warranted on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is no evidence of inservice incurrence of a cardiovascular disease, diabetes mellitus, type II, or a disability manifested by joint pain, as the Veteran's service treatment records are silent as to any of these disabilities and the Veteran has not provided any lay statements indicating that he had any symptoms of these disabilities during service or immediately thereafter.  Accordingly, the Board concludes that there is no evidence of in-service incurrence of a cardiovascular disability, a disability manifested by joint pain, or diabetes mellitus, type II.

Moreover, there is no medical or probative lay evidence of record linking any of the Veteran's diagnosed cardiovascular diseases, a disability manifested by joint pain, or diabetes mellitus, type II, to his active duty service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record of a cardiovascular disease was dated in January 1985, over 10 years after service discharge; the first medical evidence of joint pain was dated in October 2000, over 26 years after service discharge, and the first medical evidence of diabetes mellitus, type II, was dated in July 2009, over 34 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that these disabilities 

were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence evidence of inservice symptoms and of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claims.  See Mense, 1 Vet. App. at 356 (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition). 

While coronary artery disease, hypertension, arthritis, and diabetes mellitus, type II, are chronic diseases and may be found to be service-connected when there is evidence of continuity of symptomatology when the conditions are noted during service, the Veteran has not reported or described any symptoms of a cardiovascular disease or diabetes mellitus that he experienced during service and continuously since service discharge.  38 C.F.R. §§ 3.303(b), 3.309(a).  

While the Veteran contends that his current cardiovascular disease, hypertension, arthritis, diabetes mellitus, type II, the Board finds that whether these disorders are related to or were caused by his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is not shown otherwise that the Veteran possesses the ability, knowledge, or experience to provide such an opinion.  Id.  Accordingly, the Board finds that the Veteran's lay statements as to medical causation are not competent evidence to establish service connection for his current cardiovascular disease, hypertension, arthritis, diabetes mellitus, type II.

As there is no probative evidence of record demonstrating that any diagnosed cardiovascular disability, arthritis of the joints, or diabetes mellitus, type II, are etiologically related to active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).



ORDER

Service connection for a disability manifested by joint pain, to include arthritis, is denied.

Service connection for a cardiovascular disability is denied.

Service connection for diabetes mellitus, type II, is denied.


REMAND

I.  Bilateral Eye Disability and Back Disability

The Veteran should be provided with a VA examination to determine the etiology of his claimed bilateral eye disability and back disability.  VA's duty to assist may include providing a medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, the RO did not provide the Veteran with a VA examination and nexus opinion regarding his claims for entitlement to service connection for a bilateral eye disability and back disability.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Initially, the medical evidence of record shows diagnoses of various eye disorders, including glaucoma, cataracts, and ischemic optic neuropathy, as well as lumbar disc disease, lumbar disc bulges with facet hypertrophy, and degenerative changes in the lumbar spine.  In an April 2015 brief, the Veteran's representative noted the 

Veteran's statements indicating that he experienced eye symptoms during service and has continued to experience them continuously since service discharge.  Specifically, the Veteran noted poor and blurry sight with the sense of a thick film covering his eyes.  The evidence of record shows treatment for eye symptoms soon after discharge, and the Veteran has reported that his eye symptoms have continuously worsened since service.  Also, the medical evidence reveals a June 1985 SSA disability record, which indicates that the Veteran had an 8 or 9 year history of back problems, suggesting onset in approximately 1976, a mere two years after service discharge.  The Board finds that the Veteran's lay statements and the evidence of back problems shortly after service discharge satisfy the "low" threshold.  McLendon, 20 Vet. App. at 83-86.  Accordingly, remand for a VA examinations addressing the etiology of the Veteran's bilateral eye disorder and back disorder is warranted.  Id. 

III.  Psychiatric Disability

With regard to the Veteran's claim for entitlement to service connection for a psychiatric disability, remand is necessary to obtain the Veteran's service personnel records and a VA nexus opinion.  The record reveals diagnoses of psychiatric disabilities including schizophrenia, anxiety, and depression.  Additionally, there are private treatment records dated in 1977, approximately three years after service discharge, which reflect diagnoses of and treatment for psychiatric symptoms, including depression.  Further, the Veteran has reported that he was released from active duty service earlier than expected as a result of his inability to adjust to military life and because he was deemed unsuitable due to mental conditions.  While the Veteran's service treatment records are silent as to any psychiatric symptoms during service, the Veteran's service personnel records may be helpful to determine whether the Veteran was discharged for psychiatric symptoms, as he contends.  Additionally, given the Veteran's contentions of psychiatric symptoms during service and the medical evidence showing treatment for depression shortly after discharge, a VA opinion should be obtained to determine the etiology of any diagnosed psychiatric disorder.  Id.


IV.  Special Monthly Pension

Basic entitlement to special monthly pension exists if (i) the Veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Although the Veteran did not have active duty service for 90 days or more, he did serve during the Vietnam Era.  Additionally, the Veteran has alleged that he was released from active duty service as a result of a psychiatric disorder, which is currently on appeal for entitlement to service connection.  In that regard, he has provided lay statements indicating that he was discharged from military service because he could not adjust to the military and because he was found unsuitable for military service as a result of mental conditions.  As noted above, the Veteran's claim for entitlement to service connection for a psychiatric disability is remanded to obtain his service personnel records.  As the claim for special monthly pension may depend upon a determination as to whether service connection for a psychiatric disability is warranted, the claims are intertwined and should be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the National Personnel Records Center and all other appropriate sources, to obtain the Veteran's complete service personnel.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided with VA examinations to determine whether any currently or previously diagnosed bilateral eye disorder, his back disorder, and psychiatric disorders during the appeal period are related to his military service.  The evidence of record, in the form of electronic records must be made available to the examiners, and the examiners must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  

Based upon the evidence of record, and with consideration of the Veteran's statements, the VA examiners must provide opinions as to whether any currently or previously diagnosed bilateral eye disorder, his back disorder, and psychiatric disorders during the appeal period are related to his military service.  

A complete rationale for all opinions must be provided.  If the examiner(s) cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


